Tom Glaze, Justice, dissenting. While I agree with the majority on all other points, I must disagree with its conclusion that the trial court properly excluded the lay opinion testimony of Donald Houston. Houston’s proffered testimony was based on his perception of what happened at the time of the accident. Houston, an experienced truck driver, estimated the distance of Latimer’s truck to be 150 to 250 feet behind the Scoggins’s car and stated that, based on the conditions of the road, he believed 300 feet would have been a safe following distance. We have allowed similar lay testimony in the past. See Townsend v. State, 292 Ark. 157, 728 S.W.2d 516 (1987) (where an experienced driver, who saw the defendant’s vehicle and the accident, related the conditions of the road and compared her car’s speed with the defendant’s, this court held the driver’s lay opinion estimate of defendant’s speed at seventy miles an hour was admissible under A.R.E. Rule 701). The trial court excluded Houston’s testimony because it was confusing, and the majority affirms because it is speculative. I disagree with both rulings. Houston gave his clear perception of the accident and his opinion that Latimer was following too close. Any weakness in his testimony should be tested by cross-examination, but the testimony is not inadmissible. As can be gleaned from Houston’s testimony as set out in the majority opinion, Houston limited his testimony stating that he was not relating “some other driver’s opinion” or “attempting to make a judgment” call for Latimer. Houston’s qualifying remarks placed his opinion in context so the jury could better understand and weigh what he meant by his testimony. In my view, the trial judge clearly abused his discretion in excluding Houston’s testimony. Thus, I would reverse and remand this cause for a new trial. Brown, J., joins this dissent.